DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 28 February 2022 with respect to the 35 U.S.C. 112(b) rejection of claim 1 have been fully considered but they are not persuasive. Examiner suggests amending claim 1 to recite “a movement along a substantially straight line”.

Applicant’s arguments with respect to the prior art rejections of claim(s) 1-6 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following:  

substantially straight line”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaita (US-8220862-B2) alone.

With regards to claim 1, Kaita discloses a hand grippable inside handle (100 Figure 13), comprising: 
a left grip handle (112 Figure 13) and a right grip handle (111 Figure 13), both coupled to an inner side of a door (70 Figure 4) of a vehicle (Figure 1); 
a grip inside handle (92 Figure 13) including:
a left portion (132-left, Figure 13) engaged with the left grip handle, 
(132-right, Figure 13) engaged with the right grip handle, and
a grip housing (131 Figure 14) forming a user graspable exterior appearance (131 Figure 15A) and an inner space (the space between 132 left and 132 right, Figures 15B and 15C); and 
an inside handle rod (120 Figure 13) installed in the inner space of the grip housing and configured to be rotated with the grip housing, wherein the grip housing is rotated on an axis (L1 Figure 13) penetrating the inner space of the grip housing along a longitudinal direction (left/right, Figure 15B) of the grip housing,
wherein the rotation of the grip inside handle causes a movement along a straight line (interpreted to refer to a movement along a substantially straight line) of a left end (120A Figure 12) of the inside handle rod, such that a latch device (145 Figure 12) of the door operates (Col 7 Line 11).
	Kaita does not disclose a vertically oriented handle device with upper and lower sections. However, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) held that a mere rearrangement of parts involves only ordinary skill in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orientation of the handle device of Kaita to be vertical in order to suit the ergonomic needs of the user.

Claim 2-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaita in view of Velicanin (US-20200181952-A1).

With regards to claim 2, Kaita teaches the hand grippable inside handle of claim 1.
Kaita does not teach that the grip inside handle (92 Figure 13) includes an inside housing. 
However, Velicanin discloses a hand grippable inside handle (4 Figure 5) with a grip inside handle (5 Figure 5) that includes: a grip housing (12 Figure 5) forming a user graspable exterior appearance and an inside housing (11 Figure 5) coupled to an interior (14 Figure 5) of the grip housing.
(the space between 132 left and 132 right, Figures 15B and 15C – Kaita) of Kaita’s grip housing becomes an enclosed volume. One would have been motivated add Velicanin’s inside housing to seal the inner space of Kaita’s grip housing in order to prevent dust or dirt from accumulating on the mechanical components within the inner space of the grip housing.
Thus Kaita in view of Velicanin teaches that the grip inside handle (92 Figure 13 – Kaita) includes: an inside housing (11 Figure 5 – Velicanin) coupled to an interior (the space between 132 left and 132 right, Figures 15B and 15C – Kaita) of the grip housing (131 Figure 14 – Kaita) and rotatably coupled (via inside handle rod 120, Figure 13 – Kaita) to the upper grip handle (112 Figure 13 – Kaita) and the lower grip handle (111 Figure 13 – Kaita). 


With regards to claim 3, Kaita in view of Velicanin teaches the hand grippable inside handle of claim 2, 
wherein the inside handle rod (120 Figure 13 – Kaita) is supported (via pin 135, Figure 12 – Kaita) on the inside housing (11 Figure 5 – Velicanin, which rotates integrally with the grip inside handle 92 of Kaita) to rotate with the inside housing when rotating the inside handle rod (Col 9 Para 3).

With regards to claim 10, Kaita in view of Velicanin teaches the hand grippable inside handle of claim 2, further comprising: 
a return spring (138 Figure 12 – Kaita) coupled (via the housing body 110, Figure 12) between the upper grip handle (112 Figure 13) and the inside housing (11 Figure 5 – Velicanin, which rotates integrally with the grip inside handle 92 of Kaita).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaita in view of Velicanin in further view of Hall (US-7052053-B2).

With regards to claim 4, Kaita in view of Velicanin teaches the hand grippable inside handle of claim 3, 
Wherein the inside handle rod (120 Figure 12, Kaita) has a bent (between 144 and 115, Figure 12) shape.
Kaita in view of Sugimoto does not disclose a grid structure for supporting the inside handle rod is formed at the inside housing; and the inside handle rod is supported on the grid structure.
However, Hall discloses a handle device including a grid structure (13 Figure 25) for supporting an inside handle rod (5 Figure 25). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the inside housing (92 Figure 12) of Kaita by adding the grid structure of Hall. One would have been motivated to make this modification to improve the strength to weight ratio of the inside housing.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaita in view of Sugimoto (US-10119307-B2).

With regards to claim 5, Kaita teaches the hand grippable inside handle of claim 1, 
wherein: 
the upper end (120A Figure 12) of the inside handle rod (120 Figure 12) is inserted into the upper grip handle (112 Figure 12) and is engaged with a link lever (144 Figure 12); and the hand (100 Figure 12) further includes an inside handle bracket (143 Figure 12) coupled to a door trim (101 Figure 4) and configured to guide the link lever.
Kaita does not teach that the link lever is connected to a door latch cable connected to the latch device.
However, Sugimoto disclose a similar handle device in which a lever (2 Figure 2B) is connected to a door latch cable (4 Figure 2B) connected to the latch device (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to attach the link lever of Kaita to the latch release cable of Sugimoto. One would have been motivated to make this addition so that the handle may cooperate with cable released vehicle door latches, as are well known in the art.

With regards to claim 6, Kaita in view of Sugimoto discloses the hand grippable inside handle of claim 5, 
wherein the inside handle bracket (143 Figure 12, Kaita) includes an upper frame (hidden bent face of 143, Figure 14, per the modification to Kaita above) and a lower frame (visible bent face of 143, Figure 14, per the modification to Kaita above), each of which has a length in a horizontal direction, and a guide hole (filled by bolt 141, Figure 12) is formed at each of the upper and lower frames.

Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675